Citation Nr: 1201742	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1984 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, which, in pertinent part, denied the Veteran's claims of service connection for bilateral hearing loss and a low back disorder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In May 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in April 2011 at which time it was remanded for additional development.  It is now returned to the Board. 
 
The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Extending the benefit of the doubt to the Veteran, bilateral hearing loss is shown as likely as not to be due to exposure to acoustic trauma during active service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue on appeal, the decision below is granting in full the benefit sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A February 1984 service entrance examination was negative for any relevant abnormalities and the Veteran denied hearing loss in an accompanying report of medical history.  An accompanying audiological evaluation revealed the following results, measured in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
10
5
5

A January 1985 audiological evaluation revealed the following results, measured in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
0
LEFT
5
0
15
15
10

A September 1987 audiological evaluation revealed the following results, measured in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15
15
15
LEFT
30
15
15
10
20

A March 1988 service discharge examination was negative for any relevant abnormalities and the Veteran denied hearing loss in an accompanying report of medical history.  An accompanying audiological evaluation revealed the following results, measured in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
20
10
20
15
15

A January 2008 statement from D. S. indicated that he had noticed that the Veteran had bad hearing.

A February 2008 VA audiological examination noted that the Veteran served as a heavy equipment operator and combat engineer and that he was exposed to heavy equipment, arms fire, artillery and explosives during service.  He reported that he did not use hearing protection during service but later in the examination reported its use.  Following service, he worked as a pipe fitter and with voice and data cable, both with the use of hearing protection.  He also used power tools with hearing protection.  A history of ear disease, head trauma or ear trauma was denied.  Auricle and external ear examinations were within normal limits.  Otoscopic examination revealed clear ear canals and normal looking tympanic membranes bilaterally.  An accompanying audiological evaluation revealed the following results, measured in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
25
25
LEFT
15
10
20
35
35

Word recognition scores were 96 percent bilaterally.  Following this examination a review of the Veteran's claims file, a diagnosis of mild to moderate sensorineural hearing loss was made.  The examiner noted, however, that the Veteran did not meet the VA regulatory definition of hearing loss.  The examiner opined that it was at least as likely as not that the Veteran's reported hearing loss was due to military noise exposure as excessive noise exposure was a known causative agent for hearing loss.

A July 2008 statement from C. N. indicated that the author had worked with the Veteran since May 2002.  The Veteran had obvious trouble hearing from close or long distances.
		
A June 2009 VA audiology treatment note indicated that the Veteran was fitted for two hearing aids.

During a May 2010 hearing, the Veteran testified that he was recently issued hearing aids from his treating VA audiologist.  He worked as a heavy equipment operator using cranes and forklifts without hearing protection during service.

A June 2011 VA audiological examination reflected the Veteran's reports of difficulty understanding speech with background noise, as he missed conversation and must ask individuals to repeat what was said.  Following service, the Veteran worked as a pipefitter, fire watch, a television cable installer and worked with voice, data and fiber optics.  In-service noise exposure included the firing range, demolitions, power lawn mower, weed eater and leaf-grass blower with the use of hearing protection and transportation on ship and the naval guns while on ship (but not firing) without the use of hearing protection.  Civilian noise exposure included factory/plant noise, construction work, pipefitting and generators with the use of hearing protection and no noise exposure without the use of hearing protection.  His hearing loss had a gradual onset beginning a few years ago.  A history of ear infections, ear surgery or a severe head injury was denied.  An accompanying audiological evaluation revealed the following results, measured in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
25
40
LEFT
15
10
20
30
40

Word recognition scores were 100 percent bilaterally.  Following this examination and a review of the Veteran's claims file, a diagnosis of mild to moderate sensorineural bilateral hearing loss was made.  The examiner opined that the Veteran's hearing loss was not caused by or a result of his military noise exposure.  His enlistment examination showed normal audiometric thresholds and his separation examination showed the same.  There were no significant threshold shifts from enlistment to separation and these thresholds did not have the configuration of noise damage.

The Veteran has a current disability as he has bilateral hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  In order for his current bilateral hearing loss to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or that hearing loss manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

In-service noise exposure is conceded as the Veteran's reports of acoustic trauma are consistent with his reported duties and service history.  The evidence of record, including the lay statements from the Veteran, establishes that his in-service military occupational specialty of an Engineer Equipment Operator exposed him to noise.  This specialty is shown to involve a "Highly Probable" exposure to hazardous noise; thus, the Veteran's in-service noise exposure is conceded.  See Fast Letter 10-35 (Sept. 2, 2010).

After a careful review of the evidence of record, the Board finds that while the Veteran did not meet the criteria of a bilateral hearing loss disability under 38 C.F.R. § 3.385 during his period of active service, the audiometric findings do reveal a gradual decrease in hearing acuity from the date of entrance to the date of his separation from service.  Moreover, as noted, in-service acoustic trauma exposure has been conceded as the record suggests such exposure was consistent with the circumstances of the Veteran's service.  In this regard, the Veteran is competent to assert the occurrence of in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the Board accepts the Veteran's assertions of in-service noise exposure as credible.  The Board also finds that the record presents an objective basis for attributing the Veteran's current bilateral hearing loss to service.

Coupling this with the February 2008 VA examiner's opinion that the Veteran's bilateral hearing loss was at least as likely as not due to military noise exposure as excessive noise exposure, the Board concludes that evidence is at the very least in equipoise that the Veteran's current bilateral hearing loss disability is the result of noise exposure during his period of active service.  The Board finds probative the February 2008 VA examiner as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, while the Veteran did not meet the criteria for a current hearing loss disability under 38 C.F.R. § 3.385 at that time, the opinion is found to carry significant probative weight as to the etiology of the current hearing loss.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the Board finds probative the Veteran's contentions regarding a history of noise exposure in service.  In this regard, the Board is within its province to weigh the lay evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that the VA examination report dated in June 2011 which demonstrated that the Veteran met the criteria for a current bilateral hearing loss under 38 C.F.R. § 3.385, also concluded that the hearing loss was not caused by or a result of in-service military noise exposure.  However, the examiner, in party, relied on the absence of diagnosed hearing loss at separation from service which runs counter to VA law and regulations which permit service connection for hearing loss even in those cases where hearing loss is not noted in service.  See Hensley, 5 Vet. App. at 160 (observing that "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  As a result, the examiner did not provide an adequate opinion as to the etiology of the Veteran's hearing disorder.  Thus, the June 2011 examiner's conclusion is are not found to be more probative than the conclusion of the February 2008 VA examiner.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for bilateral hearing loss is warranted.

In this instance, the Board finds that there is at the very least an approximate balance of positive and negative evidence regarding the merits of the issue material to the determination of a matter.  While further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

For these reasons, the Board finds that the Veteran's bilateral hearing loss disability was incurred as a result of acoustic trauma during his period of active service, and his claim of service connection for bilateral hearing is granted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issue of service connection for a low back disorder must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In a June 2011 VA orthopedic examination, the Veteran reported that he sustained two work injuries to his back, in 1992 or 1993, after falling from telephone poles.  It appears from the record that the Veteran filed a Worker's Compensation claim as result of these falls, despite his denying filing such a claim during his May 2010 hearing.  The Board notes that the Veteran worked for several years as a television cable installer and installing voice, data and/or fiber optics.  A copy of any determination pertaining to any Workers' Compensation claim and any other medical records associated with that determination are relevant to the instant claim and should be obtained.  See 38 C.F.R. § 3.159(c)(1).

The Veteran reported that he had received treatment from Kelsey Siebold Clinic after his work-related fall in 1992 or 1993 during the June 2011 VA orthopedic examination.  VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's private treatment records from Kelsey Siebold Clinic as identified during the June 2011 VA orthopedic examination.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC shall obtain any of the Veteran's Workers' Compensation records related to his falls in 1992 and 1993.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


